Citation Nr: 1439399	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-09 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

2.  Entitlement to service connection for bilateral foot disability, to include plantar fasciitis.

3.  Entitlement to service connection for gout.

4.  Entitlement to an effective date earlier than August 2, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from August 1961 to August 1965.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and October 2009 rating decisions of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO). 

In pertinent part, the April 2008 rating decision denied service connection for peripheral neuropathy of the bilateral lower extremities.  The October 2009 rating decision, in part, denied service connection for a bilateral foot condition and gout.  In the August 2010 supplemental statement of the case, the RO characterized the issue as bilateral foot disability to include plantar fasciitis and gout. 

Significantly, the April 2008 rating decision also denied service connection for bilateral hearing loss, tinnitus, and PTSD and the Veteran perfected an appeal with regard to the denial of those issues.  However, by rating decision dated in August 2010, the RO granted service connection for bilateral hearing loss and tinnitus and, by rating decision dated in February 2014 the RO granted service connection for PTSD.  As such, those issues are no longer before the Board.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in March 2011.  A transcript of this proceeding has been associated with the claims file.  

This case was previously before the Board in March 2012 at which time it was remanded for additional development.  

As was noted in the March 2012 remand, at his hearing in March 2011, the Veteran clarified that he intended to pursue his appeal regarding three separate conditions involving his feet.  Therefore, the Board indicated that it would consider all applicable foot diagnoses but listed these as separate claims for administrative purposes.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described and the information submitted or developed in support of the claim).  See also Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (claims based upon distinctly different diagnosed diseases or injuries cannot be considered the same claim).

Notably, during the March 2011 Board hearing the Veteran indicated that his claim for service connection for peripheral neuropathy of the lower extremities bore no relationship to a diagnosis of diabetes.  Furthermore, a review of the record is negative for a diagnosis of diabetes.  As such, the issue of entitlement to service connection for diabetes mellitus has not been raised pursuant to DeLisio v. Shinseki, 25 Vet. App. 45, 54 (Vet. App. 2011) (if the condition for which VA benefits are sought is not directly associated with service, but information obtained during the processing of the claim reasonably indicates that the cause of the condition is a disease or other disability that may be associated with service, VA generally must investigate whether the causal disease or disability is related to service, in order to determine whether the claimed condition is related secondarily to service.)

In February 2014, the Veteran submitted claims for service connection for sleep apnea, hypertension, and erectile dysfunction, each claimed as secondary to service-connected PTSD.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from September 2007 through March 2013 as well as a January 2014 Appellate Brief.  A review of the documents in VBMS reveals a February 2014 rating decision wherein the RO granted service connection for PTSD, assigning a 50 percent disability rating effective August 2, 2011; the February 2014 claim for service connection for sleep apnea, hypertension, and erectile dysfunction (each claimed as secondary to PTSD); and a May 2014 statement in which the Veteran expressed disagreement with the effective date assigned for the grant of service connection for PTSD.  A review of the remaining documents in Virtual VA and VBMS reveals that these documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As an initial matter, the Board finds that further medical opinion is required regarding the Veteran's claimed foot disorders.  The Veteran seeks to establish his entitlement to service connection for several disabilities involving his feet - peripheral neuropathy, gout and plantar fasciitis.  He asserts that he began experiencing foot pain in service and was subsequently diagnosed with gout as early as 1972 and peripheral neuropathy of the bilateral lower extremities as early as 2000.  The earliest medical evidence of foot problems is a March 2000 private treatment record showing diagnoses of gout and plantar fasciitis as well as neurological problems of the feet.  

While the Veteran's available service treatment records do show that he complained of left ankle pain in July 1961, the remaining records, including the Veteran's August 1965 separation examination, do not show any complaints of or treatment regarding the feet.  However, it appears that at least some of the Veteran's service treatment records are unavailable.  Significantly, in an August 2010 supplemental statement of the case, the RO wrote that the Veteran's active duty service records were not available and that, in response to VA requests, the National Personnel Records Center (NPRC) in St. Louis, Missouri reported that records pertaining to the Veteran may have been destroyed in a fire at the Records Center in 1973.  

In the absence of service treatment records showing treatment for the feet, the Veteran has submitted statements from former servicemates as well as his wife purporting to corroborate his allegations of injury to the feet and continuity of symptomatology of foot problems since service.  

In a May 2009 statement, the Veteran's wife wrote that she first met the Veteran in 1969 and that they married in 1971.  She indicated that his feet and legs caused him trouble and that she would rub them often to relieve the soreness.  He went to the doctor in the 1980s but the doctor could not find the cause of the pain.  

In a September 2009 statement, J.M. wrote that he served with the Veteran from 1962 to 1965.  From 1962 to 1963, they trained with the infantry and did everything the infantry did as well as carry radios and communication equipment.  The radio equipment added 26 pounds as it was carried on the back adding additional weight that the legs had to support.  J.M. wrote that, on numerous occasions, the Veteran would have to "sit out" during a hike or march because his feet were hurting.  One time in 1963, he was brought back to base in an ambulance from a training exercise with one of the line companies because his feet and legs were hurting and he could not keep up the pace.  He went to the battalion doctor several times.  He also got new boots but they did not help.  On more than one occasion, the Veteran's big toe would swell and he could not walk for a day or two.  According to J.M., this condition lasted all the while they were serving together.  

In another September 2009 statement, G.A.B., wrote that he was the Communication Chief of the 1st Battalion, 5th Marine Regiment, 1st Marine Division and subsequently the 2nd Battalion 3rd Marine regiment, 3rd Marine Division in the Far East.  According to G.A.B., the Veteran reported to him.  G.A.B. wrote that the Veteran developed problems with his feet and shins which caused him to go to the battalion medical facility on more than one occasion.  There was one particular incident when the Veteran was assigned to a training exercise with the "C" Company to go on a 50 mile forced march.  About half way through, the Veteran was lagging behind due to pain in his feet and shins.  He reported that he was straining to keep up and pushed himself in climbing a hill by leaning forward and using his hands to push on his legs above the knees to propel himself forward.  When he reached the top of a hill, he collapsed and a field ambulance was called to take him to the battalion infirmary.  The battalion surgeon examined the Veteran's feet and could not find any problem other than the way his combat boots fit his feet. The Veteran was sent back to regular duty.  Getting new boots did not relieve the condition.  Due to the Veteran's foot pain and swelling, he was reassigned to operate a mobile radio jeep for the battalion operations officer.   

Furthermore, the Veteran submitted statements from Dr. J.R.F. linking the Veteran's plantar fasciitis and peripheral neuropathy to his military service.  Specifically, in a November 2009 statement Dr. J.R.F. wrote that he had reviewed the Veteran's available military records along with the testimonials.  Based on examination of the Veteran and review of the evidence, Dr. J.R.F. opined that the foot pain the Veteran experienced during his military service was a form of plantar fasciitis which the Veteran continues to suffer from presently and which, more likely than not, first began in service.  Dr. J.R.F. also wrote that the Veteran suffered from lower extremity peripheral neuropathy and, without evidence of a medical, pharmaceutical, traumatic, or chemical/radiation exposure cause, it was as likely as not that the Veteran's current peripheral neuropathy was slowly, over time, caused by initial exposure to battlefield conditions/contaminants.  A November 2009 treatment record from Dr. J.R.F. similarly shows an assessment of "[i]diopathic peripheral neuropathy, possible secondary to Agent Orange exposure, both feet; plantar fasciitis, both feet; excessive pronation, both feet."  

In a February 2011 statement, Dr. J.R.F. wrote that the Veteran's plantar fasciitis, more likely than not, was the result of his marches in poorly supportive boots in the military.  Dr. J.R.F. also wrote that the Veteran's peripheral neuropathy, more likely than not, had affected both the sensory and motor nerves in his legs/feet to the extent that he has/had a decreased ability to compensate for the plantar fasciitis, thus allowing it to progress and remain like it has.  

As above, this case was previously before the Board in March 2012 at which time it was remanded for additional development.  Specifically, the case was remanded to obtain outstanding VA and private treatment records as well as verification of the Veteran's claimed service in Vietnam and thus, presumed exposure to herbicides.  Notably, the Board deferred its own determination as to the need for medical opinion until such time as a complete record has been developed and appropriate factual determinations can be made.  See generally Kahana v. Shinseki, 24 Vet. App. 428, 441 (2011) (noting the "chicken-or-egg" dilemma faced by the Board in obtaining medical opinions without first having sufficient evidence to make the underlying credibility determinations).

Pursuant to the March 2012 Board remand, additional VA and private treatment records were obtained.  Also, it was confirmed that the Veteran served in Vietnam from August 1964 to November 1964.  Due to the Veteran's presumed herbicide exposure, his claimed peripheral neuropathy, and the provisions of 38 C.F.R. §§ 3.307(a) (6), 3.309(e), he was afforded a VA peripheral nerves examination in January 2013.  This examiner both reviewed the claims file and examined the Veteran and, ultimately, opined that the Veteran's peripheral neuropathy was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner wrote that the Veteran's peripheral neuropathy was well established by his previous workup in 2007.  However, the Veteran did not have documentation of neuropathy symptoms during his military service and did not have symptoms of significant severity to mention to a doctor until many, many years after his military service.  According to the January 2013 examiner, a peripheral neuropathy related to herbicide exposure would be most unlikely to have had a latent, dormant period of over 30 years.  Also, the Veteran had no prior debility from his neuropathy until years after his exposure.  The examiner noted that the Veteran had a history of alcohol abuse (during service and after service) and that this was a well-known etiology of peripheral neuropathy.  Thus, the examiner opined that it was less likely as not that the Veteran's peripheral neuropathy is related to herbicide exposure since exposed in 1965.  It was more likely related to other etiologies, such as alcohol.  The examiner also wrote that, in addition to the Veteran's neuropathy, he also had gout and had been on Colchicine for years for his gout.  According to the examiner, a known side effect of Colchicine is peripheral neuropathy.  

While the Veteran has been afforded a VA examination specific to his claimed peripheral neuropathy, he has not yet been afforded a VA examination with regard to his claimed plantar fasciitis and gout.  Given the above evidence and the uncertainty as to the etiology of the Veteran's plantar fasciitis and gout, on remand he should be afforded an appropriate VA examination to resolve these matters.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Medical expertise informed by full review of the history and appropriate testing and examination is required.

Furthermore, the Board notes that the Veteran's peripheral neuropathy, plantar fasciitis, and gout seem to be inter-related.  As above, in February 2011, Dr. J.R.F. wrote that the Veteran's peripheral neuropathy, more likely than not, had affected both the sensory and motor nerves in his legs/feet to the extent that he has/had a decreased ability to compensate for the plantar fasciitis, thus allowing it to progress and remain like it has.  Also, as above, the January 2013 VA examiner wrote that peripheral neuropathy was a known side effect for the medication that the Veteran took for his gout.  As such, the Board finds that the peripheral neuropathy issue is inextricably intertwined with the claims of entitlement to service connection for plantar fasciitis and gout remanded above.  Therefore, it must be remanded with the service connection claims discussed above for additional development. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Additionally, the Veteran has reported continued medical treatment from both VA and private providers in this case.  The most recent VA medical records in the claims file are dated in March 2013 and the most recent private medical records in the claims file are dated in May 2012.  Thus, there may be outstanding medical records in this case that should be obtained for consideration in the Veteran's appeal.  

Finally, with regard to the earlier effective date issue, in the May 2014 statement in VMBS, the Veteran expressed disagreement with the effective date assigned for the grant of service connection for PTSD.  Notably, the Veteran wrote that he originally submitted a claim for service connection for PTSD in July 2007 and that he had "appealed the effective date to be backed to July, 2007."  Significantly, the RO denied service connection for PTSD by rating decision dated in April 2008.  Subsequently, by rating decision dated in February 2014, the RO granted service connection for PTSD, assigning a 50 percent disability rating effective August 2, 2011.  The May 2014 statement expressing disagreement with the effective date assigned for PTSD is dated within one year of the February 2014 rating decision.

The Board finds that the a May 2014 statement represents a timely notice of disagreement with respect to the February 2014 rating decision which assigned an August 2, 2011 effective date for the grant of service connection for PTSD.  38 C.F.R. § 20.201.  Furthermore, no SOC has yet been issued to the Veteran regarding this issue.  As such, upon remand, the agency of original jurisdiction (AOJ) should issue an SOC addressing the diabetes issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with an SOC regarding the issue of entitlement to an effective date earlier than August 2, 2011 for the grant of service connection for PTSD.  Please advise the Veteran and his representative of the time period in which to perfect the appeal.  If an appeal of this issue is perfected in a timely fashion, then return the case to the Board for its review, as appropriate.

2. Request that the Veteran provide the names and addresses of all medical care providers who have treated him for his claimed peripheral neuropathy, plantar fasciitis, and gout since May 2012, including any private providers, to specifically include reports from Tulsa Neurology Clinic, Metro Tulsa Foot and Ankle Specialists, and the Greater Tulsa Foot & Ankle Center, for these disorders.  After obtaining any necessary authorization from the Veteran, request all identified records.
	
3. Obtain all outstanding VA treatment records dated from March 2013 to the present, and associate them with the claims file.

4. After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral foot disorders, to include plantar fasciitis and gout.  The claims file contents must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner must identify all foot disorders found to be present, including plantar fasciitis and gout.  With respect to each such disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include herbicide exposure? 
In offering any opinion, the examiner must consider the full record, to include the available service treatment records, the May 2009 statement from the Veteran's wife, the September 2009 statements from J.M. and G.A.B., and the November 2009/February 2011 statements from Dr. J.R.F.

The examiner is directed to assume that the Veteran did experience bilateral foot problems in service secondary to marching and wearing combat boots.  The examiner should also assume the truthfulness of the May 2009 statement from the Veteran's wife, and the September 2009 statements from J.M. and G.A.B.  The examiner is free to comment as to whether there is any medical reason to accept or reject these lay descriptions.

The examiner's attention is also directed to the Board's factual finding that the credible evidence first reflects the onset of sensory impairment of the right foot in early 2000, and that a September 2007 electromyography report (received in May 2008) reflecting a 25 year history of symptoms appears to have been altered.

The examiner should provide the supporting rationale for any opinion expressed.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

